Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1, 14, and 20 have been amended. Claims 1, 3 - 14, and 16 - 23 are pending. 
Status of Claims
	Claims 1, 3 - 14, and 16 - 23 are rejected under 35 USC § 103.
Response to Arguments
The following is in response to applicant’s remarks filed 08/04/21.
The applicant argues that the newly amended limitations to the independent claims 1, 14, and 20 provide a patentable distinction over the prior art. The newly amended limitation being, wherein the selected amount of return airflow flows directly from the return intake to the energy storage device without flowing through the evaporator heat exchanger between the return air intake and the energy storage device. The applicant informs that this arrangement allows for the advantageous cooling of the energy storage device by recycled air from the cargo container prior to being passed through the evaporator heat exchanger.
The examiner agrees that this configuration does not exist in the previously cited art. The previous rejection has been withdrawn, and a newly cited reference has been added to teach the missing limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3 - 7, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Major, US20090071178A1, Waldschmidt, US20040020228A1, Takeuchi, US20150017492A1, and Enomoto, US20150101789A1
 
Regarding claim 1, Major teaches a transport refrigeration system including comprising,
a container enclosing a cargo compartment (passenger cabin (21))[fig. 1]

a compressor configured to compress a refrigerant (HVAC portion (24))(implied in HVAC system)[0005];
a compressor motor configured to drive the compressor (motor)[0002];
an evaporator heat exchanger operatively coupled to the compressor (evaporator (42))[0005];
an energy storage device for providing power to the compressor motor (battery powered motor)[0002]; and
an evaporator fan (HVAC blower (40))[00023] configured to provide return airflow from a return air intake (air inlet (32)(34)) and flow the return airflow over the evaporator heat exchanger (evaporator (42)) [fig. 4][claim 1],
wherein the transportation refrigeration unit (HVAC portion (24)) is configured to divert a selected amount of the return airflow from the air intake to the energy storage device to regulate a temperature of the energy storage device (selectively allow fluid flow from the main chamber into the battery duct) [0005][claim 1][claim 16][claim 19] and
wherein the transport refrigeration unit is configured to direct the selected amount of return airflow to the evaporator heat exchanger after the selected amount of return airflow regulates the temperature of the energy storage device (evaporator (42))[0005] (arrows depicting flow)[fig. 4]
Major does not teach a transportation unit configured to provide airflow through a refrigeration unit outlet to the cargo compartment to cool a perishable good stored within the cargo compartment, wherein a return air flow is configured to exit the cargo compartment 
Waldschmidt teaches a transpiration refrigeration unit (transport temperature control (10))[0002] for use in providing airflow through an outlet of the TRU (air outlet (32))[fig. 4] to the cargo compartment to cool a perishable food stored within the cargo compartment (TRU for a refrigerated trailer containing cargo such as plants, food, and beverages cooled by air from the outlet (32))[0003][0022] wherein a return air flow is configured to exit the cargo compartment through a return air intake and re-enter the TRU (air inlet (30))[0022]. Further, it would have been obvious to one skilled in the art before the filing date to combine the transport refrigeration system of Major with the configuration to accommodate perishable storage as in Waldschmidt as a known method producing predictable results. 
Takeuchi teaches a temperature regulation device (1) for a battery operated vehicle [0003] wherein the selected amount of the return airflow (air from the upstream passage (14))[fig. 5] flows directly from the energy storage device (battery (8))[fig. 5] to the evaporator heat exchanger (evaporator (13))[fig. 5] without flowing into the cargo compartment between the energy storage device and the evaporator heat exchanger (air recirculates from the battery to the temperature evaporator (13))[fig. 5]. Further, it would have been obvious to one skilled in the art before the filing date to combine the flow path or Takeuchi with the transport refrigeration system of Major as an obvious rearrangement of parts. 
	Major, Waldschmidt, and Takeuchi do not teach wherein the selected amount of return airflow flows directly from the return air intake to the energy storage device without flowing through the evaporator heat exchanger between the return air intake and the energy storage device.
	Enomoto teaches a thermal management system for a vehicle [0002] wherein a return air stream (air passing through passenger cabin into intake port (602a))[fig. 25] is diverted directly to an energy storage device (battery (601))[fig. 23] without flowing through the evaporator heat exchanger (heat exchanger (604)) between the return air intake (intake port (602a)) and the energy storage device (battery (601))[fig. 23]. Further, Enomoto teaches this configuration to allow for the air flow to achieve improved efficiency by recovering heat from the battery [0239][0240][0241].
	Then it would have been obvious to one skilled in the art before the filing date to combine the airflow path of Enomoto with the invention of combined Major to further improve the efficiency of the thermal management system. 

Regarding claim 3, combined Major teaches the transport refrigeration system (thermal management system (22)) of claim 1, wherein the transportation refrigeration unit (HVAC portion (24)) further comprises:
a regulating device (recirculation valve (186))[0028] located proximate the return air intake (recirculation duct (178))[0028] and configured to divert the selected amount of the return airflow to the energy storage device [0028].

Regarding claim 4, combined Major teaches the transport refrigeration system (thermal management system (22)) of claim 1, wherein the energy storage device includes a battery system (battery pack (66))[0026].

Regarding claim 5, combined Major teaches the transport refrigeration system (thermal management system (22)) of claim 1, wherein the selected amount of the return airflow is diverted around the energy storage device (through the battery pack)[0026]. 
	Major does not explicitly teach the airflow diverted around the battery however said configuration would be obvious to try [MPEP 2143 (e)]. Then it would have been obvious to one skilled in the art at the time of filing to divert the airflow around the battery. 

Regarding claim 6, combined Major teaches the transport refrigeration system (thermal management system (22)) of claim 1, wherein the selected amount of the return airflow is diverted through the energy storage device (through the battery pack)[0026].

Regarding claim 7, combined Major teaches the transportation refrigeration system (thermal management system (22)) of claim 1, further wherein the transportation refrigeration unit (HVAC portion (24)) comprises:
a barrier (recirculation valve (186))[0028] configured to direct the selected amount of return airflow through the energy storage device (battery pack (66))[0026] and towards the evaporator heat exchanger (evaporator (42))[0005] (arrows depicting flow)[fig. 4].

Regarding claim 11, combined Major teaches the transport refrigeration system (thermal management system (22)) of claim 7, wherein the barrier is located upstream (recirculation valve (186))[0028] of the energy storage device (battery pack (66))[0026].

Regarding claim 12, combined Major teaches the transport refrigeration system (thermal management system (22)) of claim 6, further comprising: a flow adjustment device to adjust the selected amount of return airflow to the energy storage device using at least one of a controller (HVAC controller (30))[0023] and a booster fan (battery blower (182))[0028].

Regarding claim 13, combined Major teaches the transport refrigeration unit of claim 3, further comprising:
a heating element (battery heater (184))[0031] located in an airflow path (arrows)[fig. 4] of the selected amount of the return airflow being diverted from the regulating device (recirculation valve (186))[0028].

Regarding claim 21, combined Major teaches the transport refrigeration system of claim 1.
Further, Takeuchi teaches wherein the supply airflow is provided directly from the evaporator heat exchanger (evaporator (13))[fig. 11] to the refrigeration unit outlet (exhaust passage (17))[fig. 11] without flowing to the energy storage device between the evaporator heat exchanger and the refrigerator unit outlet (doors (3)(4)(5)(6) control the flow path)[fig. 11][0063].

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Major, US20090071178A1, Waldschmidt, US20040020228A1, Takeuchi, US20150017492A1 and Enomoto, US20150101789A1 as applied to claim 6 above, and further in view of Choi, US20140342211A1.

Regarding claim 8, combined Major teaches the transport refrigeration system (thermal management system (22)) of claim 7,
Major does not teach wherein the barrier divides the energy storage device into at least two compartments.
Choi teaches coolant outlet port (130) that separate a battery pack (100b) into compartments (modules (101)(102))[fig. 5] for uniform cooling [0016].
It would have been obvious to one skilled in the art at the time of filing to combine the energy storage device cooling system with the energy storage device cooling case of Choi to improve uniform cooling of the energy storage device.

Regarding claim 9, Major teaches the transport refrigeration system (thermal management system (22)) of claim 6, 
Major does not teach wherein the energy storage device includes a right-hand side and a left-hand side, and the barrier stretches from the right-hand side of the energy storage device to the left-hand side of the energy storage device.
Choi teaches coolant outlet port (130) that separate a battery pack (100b) into compartments (modules (101)(102))[fig. 5] for uniform cooling [0016].
It would have been obvious to one skilled in the art at the time of filing to combine the energy storage device cooling system with the energy storage device cooling case of Choi to improve uniform cooling of the energy storage device.

Regarding claim 10, combined Major teaches the transport refrigeration system (thermal management system (22)) of claim 6

Choi teaches coolant outlet port (130) that separate a battery pack (100b) into compartments (modules (101)(102))[fig. 5] for uniform cooling [0016].
It would have been obvious to one skilled in the art at the time of filing to combine the energy storage device cooling system with the energy storage device cooling case of Choi to improve uniform cooling of the energy storage device.

Claim 14, 16, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McKay, US9389007B1, Waldschmidt, US20040020228A1, Takeuchi, US20150017492A1 and Enomoto, US20150101789A1.

Regarding claim 14, McKay teaches a method of operating a transportation refrigeration unit of a transport refrigeration system (TRU)[column 3 lines 10 – 20], the method comprising: 
powering a compressor motor of a transportation refrigeration unit using an energy storage device (thermal energy storage system (HTESS) provides power to electric TRU VCC systems)[column 20 lines 15-18] (HTESS battery based system)[column 19 lines 14-21]; 
providing conditioned supply airflow to a cargo compartment using the transportation refrigeration unit (powers TRU)[column 3 lines 10 - 20][fig. 17]; and 
regulating a temperature of the energy storage device using return airflow from the cargo compartment by diverting a selected amount of return airflow from a return air intake to the 
wherein the selected amount of return airflow is directed to an evaporator heat exchanger after regulating the temperature of the energy storage device (circulates air from a cargo space across the battery heat exchanger)[column 6 lines 55-60] [claim 21].
	Mckay does not explicitly teach the intent to use the circulated air from the cargo unit to flow directly over the battery. However, it is shown that the flow path has the intention of cooling the battery indirectly through a heat exchanger. It would have been obvious to one skilled in the art at the time of filing to direct the flow of air directly over the energy storage device as an obvious rearrangement of parts. 
Additionally, Mckay does not teach wherein the transportation refrigeration unit is configured to provide airflow through a refrigeration unit outlet to the cargo compartment to cool a perishable good stored within the cargo compartment, wherein a return air flow is configured to exit the cargo compartment through a return air intake and re-enter the transportation refrigeration unit, or wherein the selected amount of the return airflow flows directly from the energy storage device to the evaporator heat exchanger without flowing into the cargo compartment between the energy storage device and the evaporator heat exchanger. 
Waldschmidt teaches a transpiration refrigeration unit (transport temperature control (10))[0002] for use in providing airflow through an outlet of the TRU (air outlet (32))[fig. 4] to the cargo compartment to cool a perishable food stored within the cargo compartment (TRU for a refrigerated trailer containing cargo such as plants, food, and beverages cooled by air from the outlet (32))[0003][0022] wherein a return air flow is configured to exit the cargo compartment through a return air intake and re-enter the TRU (air inlet (30))[0022]. Further, it would have 
Takeuchi teaches a temperature regulation device (1) for a battery operated vehicle [0003] wherein the selected amount of the return airflow (air from the upstream passage (14))[fig. 5] flows directly from the energy storage device (battery (8))[fig. 5] to the evaporator heat exchanger (evaporator (13))[fig. 5] without flowing into the cargo compartment between the energy storage device and the evaporator heat exchanger (air recirculates from the battery to the temperature evaporator (13))[fig. 5]. Further, it would have been obvious to one skilled in the art before the filing date to combine the flow path or Takeuchi with the transport refrigeration system of Mckay as an obvious rearrangement of parts. 
	McKay, Waldschmidt, and Takeuchi do not teach wherein the selected amount of return airflow flows directly from the return air intake to the energy storage device without flowing through the evaporator heat exchanger between the return air intake and the energy storage device.
	Enomoto teaches a thermal management system for a vehicle [0002] wherein a return air stream (air passing through passenger cabin into intake port (602a))[fig. 25] is diverted directly to an energy storage device (battery (601))[fig. 23] without flowing through the evaporator heat exchanger (heat exchanger (604)) between the return air intake (intake port (602a)) and the energy storage device (battery (601))[fig. 23]. Further, Enomoto teaches this configuration to allow for the air flow to achieve improved efficiency by recovering heat from the battery [0239][0240][0241].


Regarding claim 16, McKay teaches the method of claim 14, wherein the energy storage device includes a battery system (thermal energy storage system (HTESS) provides power to electric TRU VCC systems)[column 20 lines 15-18] (HTESS battery based system)[column 19 lines 14-21].

Regarding claim 20, McKay teaches a computer program (control logic)[claim 1] product tangibly embodied on a computer readable medium (control unit (100))[claim 1], the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising:
powering a compressor motor (compressor motor) of a transportation refrigeration unit of a transport refrigeration system (TRU)[column 3 lines 10 – 20] using an energy storage device (battery (HTB)) used for heating (thermal energy storage system (HTESS) provides power to electric TRU VCC systems)[column 20 lines 15-18] (HTESS battery based system)[column 19 lines 14-21];
providing conditioned supply airflow to a cargo compartment using the transportation refrigeration unit (powers TRU)[column 3 lines 10 -15][fig. 17]; and
regulating a temperature of the energy storage device using return airflow from the cargo compartment (circulates air from a cargo space across the battery heat exchanger)[column 6 lines 55-60] [claim 21] by;

adjusting the selected amount of the return airflow with a flow adjustment device using at least one of a controller and a booster fan, (circulates air from a cargo space across the battery heat exchanger with a fan)[column 6 lines 55-60] [claim 21].
wherein the selected amount of return airflow is directed to an evaporator heat exchanger after regulating the temperature of the energy storage device (circulates air from a cargo space across the battery heat exchanger)[column 6 lines 55-60] [claim 21].
Mckay does not explicitly teach the intent to use the circulated air from the cargo unit to flow directly over the battery. However, it is shown that the flow path has the intention of cooling the battery indirectly through a heat exchanger.  It would have been obvious to one skilled in the art at the time of filing to direct the flow of air directly over the energy storage device as an obvious rearrangement of parts.
Additionally, Mckay does not teach wherein the transportation refrigeration unit is configured to provide airflow through a refrigeration unit outlet to the cargo compartment to cool a perishable good stored within the cargo compartment, wherein a return air flow is configured to exit the cargo compartment through a return air intake and re-enter the transportation refrigeration unit, or wherein the selected amount of the return airflow flows directly from the energy storage device to the evaporator heat exchanger without flowing into the cargo compartment between the energy storage device and the evaporator heat exchanger. 
Waldschmidt teaches a transpiration refrigeration unit (transport temperature control (10))[0002] for use in providing airflow through an outlet of the TRU (air outlet (32))[fig. 4] to 
Takeuchi teaches a temperature regulation device (1) for a battery operated vehicle [0003] wherein the selected amount of the return airflow (air from the upstream passage (14))[fig. 5] flows directly from the energy storage device (battery (8))[fig. 5] to the evaporator heat exchanger (evaporator (13))[fig. 5] without flowing into the cargo compartment between the energy storage device and the evaporator heat exchanger (air recirculates from the battery to the temperature evaporator (13))[fig. 5]. Further, it would have been obvious to one skilled in the art before the filing date to combine the flow path or Takeuchi with the transport refrigeration system of Mckay as an obvious rearrangement of parts. 
	McKay, Waldschmidt, and Takeuchi do not teach wherein the selected amount of return airflow flows directly from the return air intake to the energy storage device without flowing through the evaporator heat exchanger between the return air intake and the energy storage device.
	Enomoto teaches a thermal management system for a vehicle [0002] wherein a return air stream (air passing through passenger cabin into intake port (602a))[fig. 25] is diverted directly to an energy storage device (battery (601))[fig. 23] without flowing through the evaporator heat exchanger (heat exchanger (604)) between the return air intake (intake port (602a)) and the 
	Then it would have been obvious to one skilled in the art before the filing date to combine the airflow path of Enomoto with the invention of combined Mckay to further improve the efficiency of the thermal management system. 

Regarding claim 22, combined Mckay teaches the method of claim 14.
Further, Takeuchi teaches wherein the supply airflow is provided directly from the evaporator heat exchanger (evaporator (13))[fig. 11] to the refrigeration unit outlet (exhaust passage (17))[fig. 11] without flowing to the energy storage device between the evaporator heat exchanger and the refrigerator unit outlet (doors (3)(4)(5)(6) control the flow path)[fig. 11][0063].

Regarding claim 23, combined Mckay teaches the computer program product of claim 20.
Further, Takeuchi teaches wherein the supply airflow is provided directly from the evaporator heat exchanger (evaporator (13))[fig. 11] to the refrigeration unit outlet (exhaust passage (17))[fig. 11] without flowing to the energy storage device between the evaporator heat exchanger and the refrigerator unit outlet (doors (3)(4)(5)(6) control the flow path)[fig. 11][0063].

Claims 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McKay, US9389007B1, Waldschmidt, US20040020228A1, Takeuchi, US20150017492A1 and  as applied to claim 14 above, and further in view of Major, US20090071178A1.

Regarding claim 17, combined Mackay teaches the method of claim 14,
McKay does not teach wherein the selected amount of the return airflow is diverted around the energy storage device.
Major teaches wherein the selected amount of the return airflow is diverted around the energy storage (through the battery pack)[0026]. Major does not explicitly teach the airflow diverted around the battery however said configuration would be obvious to try [MPEP 2143 (e)]. Major teaches this configuration being advantageous as no supplemental HVAC system is required for heating and cooling the battery pack [0008][0009].
Then it would have been obvious to one skilled in the art at the time of filing to combine the recirculation of air from the cargo compartment cooled by a TRU of McKay with the diversion of the air directly to the battery to reduce the need for supplemental battery cooling.

Regarding claim 18, combined McKay teaches the method of claim 14.
McKay does not teach wherein the selected amount of the return airflow is diverted through the energy storage device.
Major teaches wherein the selected amount of the return airflow is diverted through the energy storage device (through the battery pack)[0026]. Major teaches this configuration being advantageous as no supplemental HVAC system is required for heating and cooling the battery pack [0008][0009].


Regarding claim 19, combined McKay teaches the method of claim 14.
Mackay does not teach further comprising: directing the selected amount of return airflow through the energy storage device and towards the evaporator heat exchanger using a barrier.
Major teaches directing the selected amount of return airflow through the energy storage device (through the battery pack)[0026] and towards the evaporator heat exchanger (evaporator (42))[0005] (arrows depicting flow)[fig. 4] using a barrier (recirculation valve (186))[0028]. Major teaches this configuration being advantageous as no supplemental HVAC system is required for heating and cooling the battery pack [0008][0009].
Then it would have been obvious to one skilled in the art at the time of filing to combine the recirculation of air from the cargo compartment cooled by a TRU of McKay with the diversion of the air directly to the battery to reduce the need for supplemental battery cooling.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                               

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759